UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7176



LORENZO ADKINS,

                                             Plaintiff - Appellant,

          versus

E. D. SASSER, Sheriff,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-213)


Submitted:   December 19, 1995            Decided:   January 5, 1996


Before WIDENER, HALL, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Lorenzo Adkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1988) complaint. The district court assessed a

filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th
Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the

case without prejudice when Appellant failed to comply with the fee

order. Even taking into consideration Appellant's submissions

regarding his account balance, the filing fee assessed by the

district court was authorized by Eastern District of Virginia Local
Rule 28(c). That rule permits a filing fee of 20% of the inmate's

aggregate deposits during the preceding six months, including the
amount on deposit at the commencement of the six-month period.

Finding no abuse of discretion, we affirm the district court's

order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2